Name: 83/224/EEC: Council Decision of 18 April 1983 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of cellular ageing
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-13

 Avis juridique important|31983D022483/224/EEC: Council Decision of 18 April 1983 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of cellular ageing Official Journal L 126 , 13/05/1983 P. 0001 Spanish special edition: Chapter 16 Volume 1 P. 0149 Portuguese special edition Chapter 16 Volume 1 P. 0149 +++++( 1 ) OJ NO L 248 , 24 . 8 . 1982 , P . 12 . COUNCIL DECISION OF 18 APRIL 1983 ON THE CONCLUSION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON A CONCERTED ACTION PROJECT IN THE FIELD OF CELLULAR AGEING ( 83/224/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 82/616/EEC OF 17 AUGUST 1982 ADOPTING A SECTORAL RESEARCH AND DEVELOPMENT PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF MEDICAL AND PUBLIC HEALTH RESEARCH - CONCERTED ACTION - ( 1982 TO ( 1986 ) ( 1 ) , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 7 ( 2 ) OF DECISION 82/616 / EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE SWISS CONFEDERATION WITH A VIEW TO ASSOCIATING IT PARTLY WITH THIS PROGRAMME ; WHEREAS IT IS NECESSARY TO APPROVE THAT AGREEMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT CONCLUDED BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON A CONCERTED ACTION PROJECT IN THE FIELD OF CELLULAR AGEING IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 18 APRIL 1983 . FOR THE COUNCIL THE PRESIDENT I . KIECHLE